Remarks
Claims 21-31 and 33-41 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Subject matter within the claims has no patentable weight, such as “wherein the key is used to protect transmission of the parameter between a terminal and the UDM entity”, “wherein the UDM entity is configured to send a parameter to a terminal”, “which is obtained by performing a security protection processing on the parameter”, all similar language, and all instances of functionality performed outside the method/system/device of the specific claim at hand.  Applicant has amended some of the above, but the amendments still have no patentable weight.  
All claimed memory is physical.  

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Applicant alleges “Thakare has not been shown to disclose at least ‘receive a parameter from the unified data management entity, wherein the parameter is a parameter to be sent by the unified data management entity to a terminal’ as recited in current claim 1.  The Office Action relied on Thakare’s “capabilities information (AC”’ to show the claimed ‘parameter.’  Office Action at 4.”  This is incorrect.  The office action relied upon Thakare’s parameters within AC, not necessarily the entirety of AC itself.  
Applicant continues by alleging “However, Thakare’s AC is ‘an indication of authentication capabilities of the terminal’ sent by ‘terminal’ to ‘network,’ rather than ‘a parameter to be sent by the unified data management entity to a terminal’ as recited in current claim 21.”  Applicant appears to be quoting single words without referencing anything in Thakare that actually states that AC is ‘an indication of authentication capabilities of the terminal’ sent by ‘terminal’ to ‘network,’”.  Applicant is simply providing quotations of single words and has not actually provide a quotation that states what Applicant is alleging.  Picking single words out of a reference and alleging anything about them that does not necessarily have basis in the reference is a poor way to prosecute a patent application.  Furthermore, Thakare clearly shows that the capabilities information can be sent back to the terminal (e.g., paragraph 19: “The VPLMN ‘echoes’ the security capabilities received from the wireless terminal (UE) in the message of Step 2-1, but now integrity protected (authenticated) by the key k”.  This clearly shows sending the capabilities back to the terminal.  Therefore, it is clear that Thakare discloses the intended use of “wherein the parameter is a parameter to be sent by the unified data management entity to a terminal” even though this has no bearing on the authentication server receiving the parameter, currently being argued.  
Applicant then appears to provide a similar argument with respect to the UDM entity being configured to send, via an access and mobility management function entity, the protected parameter to the terminal”.  However, the claim does not define what an access and mobility management function is.  Indeed, this could simply be a network or network interface, a base station, a portion of the UDM entity, a conglomeration that includes the UDM entity, or the like.  Furthermore, this is intended use that has no patentable weight, since the claim limitation involves only the UDM entity sending the parameter.  Any entity outside the UDM entity has no bearing thereon and has no patentable weight with respect to the UDM entity sending anything.  
With respect to claim 41, Applicant generally alleges “The cited references doe not teach or suggest this feature of new claim 41, either.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thakare clearly discloses claim 41 in Thakare’s disclosure of radio/link related capabilities, PLMN information, including VPLMN information, protocol information, such as UMTS AKA (used in LTE), or the like, as examples.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 states that “the parameter comprises one or more of a preferred public land mobile network or a preferred radio access technology”.  The application as originally filed does not have basis for the parameter comprising one or more of a preferred public land mobile network or a preferred radio access technology.  
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 states that “the parameter comprises one or more of a preferred public land mobile network or a preferred radio access technology”.  However, a parameter cannot comprise a PLMN or RAT.  These are physical entities and cannot be held within a data structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-31, 34-39, and 41 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Thakare (U.S. Patent Application Publication 2010/0064135).
Regarding Claim 21,
Thakare discloses a system comprising:
An AUSF entity comprising at least one first processor and at least one first memory coupled to the at least one first processor (Exemplary Citations: for example, Figures 2-11 and associated written description; server, such as AAA or other authentication server, for example); and
A UDM entity comprising at least one second processor and at least one second memory coupled to the at least one second processor (Exemplary Citations: for example, Figures 2-11 and associated written description; authentication node, base station, or the like, for example);
Wherein the AUSF entity is configured to (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures):
Receive a parameter from the UDM entity, wherein the parameter is a parameter to be sent by the UDM entity to a terminal (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; receiving a parameter at the server, such as in AC, for example);
Obtain a protected parameter by performing security protection processing on the parameter based on a security algorithm and a key (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; generating a value, such as RAND, XRES, XAUTN, XMSK, FRES, or the like, as examples); and
Send the protected parameter to the UDM entity (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; sending the above to the authenticator/authentication node, for example); and
Wherein the UDM entity is configured to (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures);
Send the parameter to the AUSF entity (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; sending the parameter to the server, for example);
Receive the protected parameter from the AUSF entity (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; receive the above from the server, for example); and
Send, via an access and mobility management function entity, the protected parameter to the terminal (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; sending the above to the terminal for the terminal to compare and authenticate, for example.  Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; sending via base station, network interface, or via any other device in between the devices, for example).  
Regarding Claim 26,
Claim 26 is a method claim that is broader than system claim 21 and is rejected for the same reasons.  
Regarding Claim 27,
Claim 27 is a method claim that corresponds to system claim 21 and is rejected for the same reasons.  
Regarding Claim 31,
Claim 31 is a method claim that is broader than system claim 21 and is rejected for the same reasons.  
Regarding Claim 34,
Claim 34 is a device claim that is broader than system claim 21 and is rejected for the same reasons.  
Regarding Claim 39,
Claim 39 is a device claim that is broader than system claim 21 and is rejected for the same reasons.  
Regarding Claim 22,
Thakare discloses that the security algorithm is a default security algorithm between the terminal and the AUSF entity (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; function used by default in any given embodiment, for example).  
Regarding Claim 28,
Claim 28 is a method claim that is broader than system claim 22 and is rejected for the same reasons.  
Regarding Claim 35,
Claim 35 is a device claim that is broader than system claim 22 and is rejected for the same reasons.  
Regarding Claim 23,
Thakare discloses that the AUSF entity is configured to derive the key from a root key using a KDF (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; deriving keys from other keys, for example).  
Regarding Claim 24,
Thakare discloses that the AUSF entity is configured to receive the root key from an authentication credential repository and processing function entity or the UDM entity (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; the key from which other keys are derived (e.g., MSK, master key, ck, ik, or the like), is received from key storage, for example).  
Regarding Claim 29,
Claim 29 is a method claim that is broader than system claim 24 and is rejected for the same reasons.  
Regarding Claim 36,
Claim 36 is a device claim that is broader than system claim 24 and is rejected for the same reasons.  
Regarding Claim 37,
Claim 37 is a device claim that is broader than system claim 24 and is rejected for the same reasons.  
Regarding Claim 25,
Thakare discloses that the root key is generated in a registration process of the terminal (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures; pre-shared keys generated at the time of pre-sharing, which is registration for such pre-sharing, HLR holding keys generated previously when the terminal registered with it, or the like, as examples).  
Regarding Claim 30,
Claim 30 is a method claim that is broader than system claims 24 and 25 and is rejected for the same reasons.  
Regarding Claim 38,
Claim 38 is a device claim that is broader than system claims 24 and 25 and is rejected for the same reasons.  
Regarding Claim 41,
Thakare discloses that the parameter comprises one or more of a preferred public land mobile network or a preferred radio access technology (Exemplary Citations: for example, Paragraphs 3-10, 15-19, 30, 38, 43, 47, 67, 68, 70-77, 84, 85, 87-90, 95-104, 106, 108, 109, and associated figures; radio/link related capabilities, PLMN information, including VPLMN information, protocol information, such as UMTS AKA (used in LTE), or the like, as examples).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thakare in view of Castellanos (WO 2018/202284).
Regarding Claim 33,
Thakare discloses before sending the parameter to the AUSF entity, the method further comprises (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures):
Wherein the root key is used to derive a key to protect transmission of the parameter between the terminal and the UDM entity, and wherein the protected parameter is obtained by performing the security protection processing on the parameter based on the key (Exemplary Citations: for example, Paragraphs 73-76, 84, 85, 87-90, 95-103, 108, and associated figures);
But does not explicitly disclose generating, by the UDM entity, a root key in a registration process of the terminal, and sending, by the UDM entity, the root key to the AUSF entity.  
Castellanos, however, discloses generating, by the UDM entity, a root key in a registration process of the terminal (Exemplary Citations: for example, Page 19, line 28 to Page 21, line 2, Page 22, line 11 to Page 23, line 4, and associated figures; UDM generating root key, KASME, or the like, for example); and
Sending, by the UDM entity, the root key to the AUSF entity (Exemplary Citations: for example, Page 19, line 28 to Page 21, line 2, Page 22, line 11 to Page 23, line 4, and associated figures; AUSF as above is given the key in order to derive further keys, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the key generation and usage techniques of Castellanos into the authentication system of Thakare in order to ensure that the system can work with both 4G and 5G, to allow different entities to generate and use keys, thereby increasing extensibility of the system, and/or to increase security in the system.  
Regarding Claim 40,
Claim 40 is a device claim that corresponds to method claim 33 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432